
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.4—Lease Agreement


LEASE AGREEMENT


    THIS LEASE AGREEMENT, hereinafter referred to as Lease, entered into this
1st day of January, 2000, between Sheldon Homedale Family L.P., hereinafter
called the Lessor and T.J.T., Inc., a Washington Corporation, hereinafter
referred to as Lessee:


WITNESSETH:


    That the Lessor does hereby lease to Lessee and Lessee does hereby hire from
Lessor the following described premises situated in Gem County, Idaho as
described on Exhibit "A" attached hereto:

    Together with all appurtenances thereto and with easements of ingress and
egress necessary and adequate for the conduct of Lessee's business, for the term
of four (4) years, running from and including the 1st day of January, 2000, up
to and including the 31st day of December, 2003, for use in Lessee's regular
business, or any other legitimate business, subject to the terms and conditions
of this Lease.

1.Lessee covenants to pay to Lessor at T.J.T., Inc. office in Emmett, Idaho, or
at such other place in Emmett, Idaho as Lessor shall designate in writing as
rent for such premises, the monthly sum of Two Thousand and Sixty Dollars
($2,060), payable in advance commencing January 1, 2000. Lease payment shall
increase three percent (3%) annually for the duration of this Lease.

    In addition to the above, Lessor and Lessee mutually covenant and agree as
follows:

2.Lessee may, at its own expense, either at the commencement of or during the
term of this Lease, make such additions to the leased premises including,
without prejudice to the generality of the foregoing, alterations in the water,
gas and the electric wiring systems, as may be necessary to fit the same for its
business, upon first obtaining the written approval of Lessor as to the
materials to be used and the manner of making such alterations and/or additions.
Lessor covenants not to unreasonably withhold approval of alterations and/or
additions proposed to be made by Lessee. At any time prior to the expiration or
earlier termination of the lease, Lessee may remove any or all such alterations,
additions or installations in such a manner as will not substantially injure the
leased premises. In the event Lessee shall elect to make any such removal,
Lessee shall restore the premises, or the portion or portions affected by such
removal, to the same condition as existed prior to the making of such
alteration, addition or installation, ordinary wear and tear excepted. All
alterations, additions or installations not so removed by Lessee shall become
the property of the Lessor without liability on Lessor's part to pay for the
same.

3.Lessee shall, during the term of this Lease, maintain and make all necessary
repairs to any structures and improvements located on the leased premises.

4.Lessee shall pay all charges for water, gas and electricity consumed by Lessee
upon the leased premises.

5.Lessee shall duly obey and comply with all public laws, ordinances, rules or
regulations related to the use of the leased premises.

6.Lessee shall not assign, transfer, sublease, mortgage, pledge or otherwise
encumber or dispose of this Lease or any portion thereof without written
approval of Lessor. If any assignment is made without said specific written
permission, it shall be declared void and the Lessor, at its option, may cancel
this Lease.

47

--------------------------------------------------------------------------------

7.Lessee shall be responsible for the payment of all real estate taxes assessed
against the leased premises during the term of this Lease, and shall be
responsible for an other expenses associated with this property during the term
of this Lease.

8.Lessee shall insure the improvements on the leased premises against loss by
fire, flood, civil commotion or other casualty, and shall maintain such
insurance in amounts sufficient to repair or replace any structures so damaged
to as good a condition existing at the beginning of this Lease. Lessee shall
provide the Lessor with proof of such insurance and failure to provide such
proof shall be a default by the terms of this lease agreement. Lessee shall also
maintain a good and sufficient liability insurance policy and hold Lessor
harmless from all liability associated with the use of the leased premises.

9.In the event that the leased. premises shall be taken for public use by the
city, state, federal government, public authority or other corporation having
the power of eminent domain, then this Lease shall terminate as of the date on
which possession thereof shall be taken for such public use, or at the option of
Lessee, as of the date on which the, premises shall become unsuitable for
Lessee's regular business by reason of such taking; provided, however, that if
only a part of the leased premises shall be so taken, such termination shall be
at the option of the Lessee only. If such a taking of only a part of the leased
premises occurs, a proportionate reduction of the rent is to be paid from and
after the date such possession is taken for public use. Lessee shall have the
right to participate, directly or indirectly, an any award for such public
taking to the extent that it may have suffered compensatable damages as a Lessee
on account of such public taking.

10.Either party has the right to terminate this Lease with ninety (90) days'
notice.

    And it is mutually understood and agreed that the covenants and agreements
herein contained shall inure to the benefit of and shall be equally binding upon
the respective executors, administrators, heirs and assigns of the parties
hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Lease.

/s/ TERRENCE J. SHELDON   

--------------------------------------------------------------------------------

Terrence J. Sheldon, Partner Sheldon-Homedale Family L.P.   Date 1/11/00
/s/ LARRY B. PRESCOTT   

--------------------------------------------------------------------------------

Larry B. Prescott, Senior Vice President and Chief Financial Officer,
T.J.T., Inc.
 
Date 1/11/00



LEGAL DESCRIPTION (EXHIBIT A TO THE LEASE AGREEMENT)


    From the East quarter corner of Section 6, Township 6 North, Range 1 West,
B.M., Gem County, Idaho; thence West on quarter section line 1974.15 feet, to
the West line of the State Highway; thence South on said West line of Highway
384.5 feet, for a REAL POINT OF BEGINNING; thence West 152.2 feet, more or less,
to the East line of the Old County Road; thence Southerly on said East line of
County Road, 483 feet, more or less, to where said County Road turns East;
thence Easterly 110 feet along the North side of said County Road to the West
side of the right of way of the State Highway; thence Northerly on the West line
of said right of way 483 feet, more or less, to said REAL POINT OF BEGINNING.

    Except that portion of Deed to the State of Idaho for Highway in Warranty
Deed dated February 26, 1970, recorded April 10, 1970 as Instrument No. 99549,
records of Gem County, Idaho.

48

--------------------------------------------------------------------------------



QuickLinks


LEASE AGREEMENT

WITNESSETH:


LEGAL DESCRIPTION (EXHIBIT A TO THE LEASE AGREEMENT)

